Fourth Court of Appeals
                                San Antonio, Texas
                                     February 8, 2019

                                   No. 04-18-00826-CV

                 IN THE INTEREST OF K.N.J., ET AL., CHILDREN,


                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-PA-01058
                    Honorable Charles E. Montemayor, Judge Presiding


                                      ORDER

       The Appellant’s Motion to Extend Time to File Appellant’s Brief is hereby GRANTED.
Time is extended to February 8, 2019.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of February, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court